Case 5:20-cv-02187-SHK Document 22 Filed 04/09/21 Page 1 of 1 Page ID #:1059


                                         JS-6
  1
  2
  3                        UNITED STATES DISTRICT COURT
  4                      CENTRAL DISTRICT OF CALIFORNIA
  5
  6
      JOHNNY RODRIGUEZ,                     ) Case No: 5:20-cv-02187-SHK
  7                                         )
                                            )
  8                Plaintiff                ) [PROPOSED] JUDGMENT
                                            )
  9         v.                              )
                                            )
 10   ANDREW SAUL, Acting                   )
      Commissioner of Social Security,      )
 11                                         )
                   Defendant.               )
 12
 13
 14         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
      Four of 42 U.S.C. § 405(g),
 15
            IT IS ORDERED that judgment is entered in accordance with the Order of
 16
      Remand.
 17
 18
 19
      DATE:      April 9, 2021
 20
                                 THE HONORABLE SHASHI H. KEWALRAMANI
 21                                          United States Magistrate Judge
 22
 23
 24
 25
 26

                                            -1-
